NUMBER 13-19-00593-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                    IN THE INTEREST OF M.W., A CHILD


On Appellee’s First Motion for Extension of Time to File Brief.


                                       ORDER
              Before Justices Benavides, Hinojosa, and Tijerina
                              Order Per Curiam

       This is an appeal of a final order terminating parental rights. The brief of appellee,

the Department of Family and Protective Services, was due to be filed on January 27,

2020. Appellee has filed a motion for extension of time seeking twenty days of additional

time to file the brief.

      Appeals in parental termination and child protection cases are governed by the rules

of appellate procedure for accelerated appeals and include additional expedited deadlines

and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The intermediate
appellate courts are directed to ensure “as far as reasonably possible” that these appeals

are brought to final disposition within 180 days of the date the notice of appeal is filed.

TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the shortened appellate

deadlines, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

      Accordingly, we GRANT appellee’s motion for extension of time and ORDER

appellee’s brief to be filed on or before Tuesday, February 18, 2020. No further extensions

of time will be granted absent truly exigent and extraordinary circumstances.

       It is so ORDERED.

                                                                 PER CURIAM
Delivered and filed the
29th day of January, 2020.




                                               2